Citation Nr: 1429260	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  14-04 713	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1976 to November 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is currently under the jurisdiction of the Reno, Nevada, RO.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file.  

In July 2013, the Veteran filed a claim for a temporary total rating for convalescence.  The claim has not been adjudicated and is referred to the agency of original jurisdiction (AOJ) for disposition.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with meniscus abnormalities and degenerative joint disease of the right knee, and received a total right knee replacement in 2011.  He contends that his current right knee disabilities had their onset during his period of service.  Indeed, his service treatment records reflect fairly continuous treatment for a variety of right knee complaints throughout his period of service.  

A January 2013 VA examination found that his in-service right knee complaints, which included Osgood-Schlatter disease, tibial tuberosities, and tendonitis, were not related to his status post total right knee replacement, because the in-service disorders were not related to the meniscus or the knee joint.  

However, the Veteran also contends that his right knee disability was aggravated beyond the course of its natural progression by his service-connected back disability.  The examination report does not address this possibility.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA knee examination must be scheduled.  

The AOJ must provide the Veteran with appropriate notice regarding secondary service connection.  38 U.S.C.A. § 5103(a).  The examination must address the relationship, if any, between the Veteran's service connected back disability and his right knee disability.  

The Veteran received workers' compensation benefits for a 1986 or 1987 occupational injury to his right knee.  He contends that the occupational injury aggravated the knee injury he sustained during service.  As the records associated with the workers' compensation claim may have potentially relevant information, they must be requested.  38 C.F.R. § 3.159(c)(1).  





Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information or evidence needed to establish entitlement to service connection on a secondary basis, including that service connection may be awarded upon a showing of aggravation of a nonservice-connected disability by service-connected disability.  

2.  Obtain VA treatment records from the VA Medical Center in Las Vegas, Nevada, since December 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request that the Veteran authorize VA to obtain his  workers compensation records.

Upon receipt of such authorization, take appropriate action to obtain those records.  The Veteran must be informed that, in the alternative, he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination by a physician specializing in orthopedics.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current right knee disability is related to his active service and existed prior to the intervening occupational injury to the knee  in 1986 or 1987.  The examiner must note and discuss the service treatment records showing treatment for a right knee disability in service, as well as the Veteran's competent reports of a continuity of knee symptomatology since then.  

The examiner must also state, to the extent possible, whether the Veteran had degenerative joint disease in the right knee which manifested to a compensable degree within a year of his discharge from service.

If the examiner finds that the Veteran's right knee disability is not directly related to his service, he or she must then state whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the current right knee disability was caused or aggravated by the Veteran's service-connected back disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



